DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response Date
2. 	This Office Action is in response to applicant's response filed on June 9, 2022  from 

Non-Final Office Action mailed out on April 14, 2022. 


  			                        Status of Claims 
3.   	Claims 1-20 have been amended. Claims 1-20 are pending in the Application.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant: Pub. No. US 2015/0150032 A1 (Hereinafter “Birnkrant”) in view of Ahuja: Pub. No. US 2018/0150559 A1 (Hereinafter “Ahuja”).
Regarding Claim 1,  Birnkrant discloses an information processing apparatus comprising: 
a processor configured to (see fig.1 and paragraph [0030]):

determine a first rating of a user for a rating target that is based on biometric 

information of the user (see fig.2 and paragraphs [0038]-[0039]); 

determine a second rating by the user for the rating target to be posted with an 

application software used by the user (see fig.2 and paragraphs [0038]-[0039]); 

	Birnkrant fails to explicitly disclose: 

permit the user to post the second rating using the application software when the 

first rating and the second rating match.
	
	In analogous art, Ahuja teaches: 

permit the user to post the second rating using the application software when the 

first rating and the second rating match (see include, but is not limited to, paragraphs 

[0076] and [0077]).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Birnkrant with the teaching as taught by Ahuja in order to provide access to posts authored by the related entities to identify those matching the text query and score the identified posts based at least in part on social signals (e.g., likes, shares, comments) associated with each post and its author, thereby facilitate social interaction between or among users.
Regarding Claim 2,  Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 1. Ahuja further teaches wherein, the second rating is posted using the application software, and the second rating is reported to another user (see include, but is not limited to, paragraph [0027]).    
 
	Regarding Claim 3, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 1.  Ahuja further teaches wherein the processor is configured to: report, to the user, guidance to confirm whether to post the second rating using the application software when the first rating does not match the second rating (see include, but is not limited to, paragraph [0076])
Regarding Claim 4, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 2.  Ahuja further teaches wherein the processor is configured to: report, to the user, guidance to confirm whether to post the second rating using the application software when the first rating does not match the second rating (see include, but is not limited to, paragraph [0076]).

Regarding Claim 5, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 1. Ahuja further teaches not permit the user to post the second rating using the application software when the first rating does not match the second rating (see include, but is not limited to, paragraphs [0055], [0056] and [0077]).

Regarding Claim 6, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 1. Ahuja further teaches wherein the processor is configured to: change tolerance of matching between the first rating and the second rating in accordance with an attribute of the user, and permit the user to post the second rating (see include, but is not limited to, paragraph [0077]).

Regarding Claim 7, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 1. Ahuja further teaches wherein the processor is configured to: change tolerance of matching between the first rating and the second rating in accordance with a scene where the rating target is rated, and permit the user to post the second rating (see paragraph [0077]).

Regarding Claim 8, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 1. Birnkrant further teaches wherein the processor is configured to: cause memory to store the biometric information of the user when the user refers to the rating target when the user rates the rating target, use a third rating based on biometric information of the user when the user refers to the rating target (see paragraph [0047]).

Regarding Claim 9, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 8. Ahuja further teaches wherein the processor is configured to: determine that posting of a rating is not permitted based on biometric information of the user when the user rates the rating target, and not permit the user to post a rating (see paragraph [0077]). 

Regarding Claim 10, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 8. Birnkrant further teaches wherein the processor is configured to: determine a third rating based on biometric information of the user when the user refers to the rating target, determine a fourth rating based on biometric information of the user when the user rates the rating target,  determine that the second rating the third rating and the fourth rating match(see paragraph [0047]), and permit the user to post the second rating using the application software (see paragraph [0077]). 
 
Regarding Claim 11, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 8. Birnkrant further teaches wherein: the rating target includes a file and a folder storing a file (see paragraphs [0047]); and where the first rating for files stored in the folder are identical, the number of files being greater than or equal to a threshold, the first rating is used as a rating for the folder (see paragraphs [0047]). 


	Regarding Claim 12, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 1. Ahuja further teaches wherein the processor is configured to: not permit the user to post a rating where biometric information of the user is not measured (see include, but is not limited to, paragraphs [0076] and [0077]).
Regarding Claim 13, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 12. Birnkrant further teaches wherein the processor is further configured to: report to the user that biometric information - 63 -of the user is not measured (see fig.6 and paragraphs [0047]-[0048]). 

Regarding Claim 14, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 12. Ahuja further teaches wherein: the rating target is a video or music (see paragraph [0026]); and the processor is further configured to: report to the user that the video or the music will be played again (see include, but are not limited to,  paragraphs [0061] and [0069]).  

Regarding Claim 15, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 12. Ahuja further teaches wherein: the rating target is a video or music (see paragraph [0026]); and the processor is further configured to: not permit the user to post a rating after a time point at which biometric information of the user is no longer measured while the video or the music is being played (see paragraphs [0076] and [0079]).  

Regarding Claim 16, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 12. Birnkrant further teaches wherein the processor is further configured to: not permit the user to post a rating using each item of application software where a plurality of items of application software are used by the user (see paragraph [0077]).  

	Regarding Claim 17, the claim is being analyzed with respect to the discussion being made in the  rejection of claim 1.

Regarding Claim 18, the claim is being analyzed with respect to the discussion being made in the  rejection of claim 1.

	Regarding Claim 19, Birnkrant in view of Ahuja disclose the information processing apparatus according to Claim 1. Birnkrant further teaches wherein: the first rating is based on biometric information measured from the user over a time that is longer than or equal to a predetermined length (see paragraphs [0048] and [0049]).  
 
	 Regarding Claim 20,  the claim is directed toward embody the method of claim 1 in  a “non-transitory computer readable medium”. It would have been obvious to embody the procedures of Birnkrant in view of Ahuja discussed with respect to claim 1 in a “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and salary https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424


/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424